Title: Editorial Note: Documents on the Rice Trade
From: 
To: 


  Documents on the Rice TradeEditorial Note
When Jefferson wrote Washington a conditional letter of acceptance of the office of secretary of state, he pointed out that “The ground I have already passed over enables me to see my way into that which is before me. The change of government, too … seems to open a possibility of procuring from the new rulers some new advantages in commerce which may be agreeable to our countrymen.” In the three years preceding his return to America he had—always with Lafayette’s valuable assistance—obtained concessions in favor of American commerce generally and had secured particular advantages for the tobacco and whale fishery interests. He now turned his attention to other items of trade that would augment commerce between France and the United States. Salt and salt provisions were among these, and he felt that encouragement to the latter would give general satisfaction from the Chesapeake to New Hampshire. Rice and lumber were other objects that he intended to take up on his return to France in the spring of 1790.
